DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 6,104,935) in view of Katipally et al. (US 2015/0126135) and Smith (US 2011/0267216).
Referring to Claim 1, Smith (US 6,104,935) teaches a multi-element array antenna system, comprising:
a plurality of antenna elements (see multiple antennas in fig. 12);
a beamforming network coupled to the plurality of antenna elements, the beamforming network comprising a first input port and a second input port (see Butler Matrix in fig. 12 with 8 inputs); a first transmission element and a second transmission element (see multiple TX in fig. 12), the first transmission element coupled to the beamforming network at the first input port and the second transmission element coupled to the beamforming network at the second input port (see TX connected to input ports of Butler Matrix in fig. 12), wherein the first transmission element and the 
a calibration circuit (see col. 4, lines 58-61).
Smith (US 6,104,935) does not teach the calibration circuit comprising:
a first sampling component electromagnetically coupled to the first transmission element and configured to sample a first transmit signal from the first transmission element;
a second sampling component electromagnetically coupled to the second transmission element and configured to sample a second transmit signal from the second transmission element, wherein the calibration circuit is configured to generate an output signal based at least in part on the first transmit signal and the second transmit signal, wherein the output signal comprises information used to determine an amplitude offset and phase offset associated with the transmit-path functionality of the first transmission element and second transmission element.
Katipally teaches the calibration circuit comprising:
a first sampling component electromagnetically coupled to the first transmission element and configured to sample a first transmit signal from the first transmission element (see paragraph 9 noting multiple sampling components and paragraph 29 which teaches the electromagnetic coupling);
a second sampling component electromagnetically coupled to the second transmission element and configured to sample a second transmit signal from the second transmission element (see paragraph 9 noting multiple sampling components and paragraph 29 which teaches the electromagnetic coupling), wherein the calibration 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Katipally to the device of Smith (US 6,104,935) in order to more effectively optimize antenna configuration.
The combination of Smith (US 6,104,935) and Katipally does not teach the plurality of antenna elements configured to transmit and receive radio frequency (RF) signals for an aircraft RF signaling system. Smith (US 2011/0267216) teaches the plurality of antenna elements configured to transmit and receive radio frequency (RF) signals for an aircraft RF signaling system (paragraph 15). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Smith (US 2011/0267216) to the modified device of Smith (US 6,104,935) and Katipally in order to better compensate for temperature variation.
Referring to Claim 3, Smith (US 2011/0267216) also teaches the aircraft signaling system comprising a traffic collision avoidance system (TCAS) (paragraph 26).
Referring to Claim 4, Smith (US 6,104,935) also teaches a transmitting, receiving, and processing (TRP) unit, which includes a first receive processing circuitry and a second receive processing circuitry (see multiple RX elements in fig. 16) wherein:
the first receive processing circuitry is connected to the first transmission element (see TX in fig. 16) and is configured to receive a first received signal, via at least one 
the second receive processing circuitry is connected to the second transmission element and is configured to receive a second received signal, via the at least one antenna element of the plurality of antenna elements and the beamforming network, comprising the first transmit signal from the same TRP unit (see multiple antennas from the output of the Matrix of TX elements and 1601 of fig. 16).
Referring to Claim 5, Smith (US 6,104,935) also teaches the second receive processing circuitry of the TRP is configured to measure the phase and amplitude of the first received signal and the first receive processing circuitry of the TRP is configured to measure the phase and amplitude of the second received signal (see col. 13, lines 26-37).
Referring to Claim 9, Smith (US 6,104,935) also teaches the system configured to operate in calibration mode (see col. 4, lines 58-67) and in normal system operation mode (see col. 4, lines 21-32).
Referring to Claim 21, Smith (US 2011/0267216) also teaches the calibration circuit providing self-calibration for the aircraft RF signaling system (paragraph 15 noting self-test phase calibration system).

Claims 2, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,104,935), Katipally, and Smith (US 2011/0267216), and further in view of Saunders (US 2010/0259325).

Referring to Claim 16, Smith (US 6,104,935) teaches a method comprising:
a first transmit signal and a second transmit signal (see multiple TX in fig. 12);
a multiple element RF antenna (see antenna in fig. 12);
receiving, by a transmit, receiving, and processing circuitry (TRP) and via at least one of a first transmission element or a second transmission element, an output signal, wherein the first transmission element and the second transmission element couple the TRP to the multiple element RF antenna (see multiple antennas from the output of the Matrix of TX elements in fig. 16); and
determining, based on a determined first amplitude setting and a determined first phase setting of the first transmit signal and second transmit signal, an amplitude offset, 
Katipally teaches sampling, with a first sampling component comprising one or more directional couplers (paragraph 4) electromagnetically coupled to the first transmission element connected to a multiple element radio frequency (RF) antenna (418 of fig. 4), a first transmit signal (see paragraph 9 noting multiple sampling components and paragraph 29 which teaches the electromagnetic coupling);
sampling, with a second sampling component comprising one or more directional couplers (paragraph 4) electromagnetically coupled to the second transmission element connected to the same multiple element RF antenna (418 of fig. 4), wherein the first transmission element and the second transmission elements each have a respective transmit-path functionality, a second transmit signal (paragraph 11), a second transmit signal (see paragraph 9 noting multiple sampling components and paragraph 29 which teaches the electromagnetic coupling); and
generating an output signal based at least in part on the first transmit signal and the second transmit signal (paragraph 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Katipally to the device of Smith (US 6,104,935) in order to more effectively optimize antenna configuration.
The combination of Smith (US 6,104,935) and Katipally does not teach the antenna configured to transmit and receive radio frequency (RF) signals for an aircraft RF signaling system. Smith (US 2011/0267216) teaches the antenna configured to transmit and receive radio frequency (RF) signals for an aircraft RF signaling system 
The combination of Smith (US 6,104,935), Katipally, and Smith (US 2011/0267216) does not teach determining, by the TRP and based on the output signal, a first amplitude setting and a first phase setting of the first transmit signal and the second transmit signal that produce a null voltage of the output signal. Saunders teaches determining, by the TRP and based on the output signal, a first amplitude setting and a first phase setting of the first transmit signal and the second transmit signal that produce a null voltage of the output signal (paragraph 41). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Saunders to the modified device of Smith (US 6,104,935), Katipally, and Smith (US 2011/0267216) in order to better operate in multiple frequency bands.
Referring to Claim 17, Smith (US 6,104,935) also teaches the first transmission element and the second transmission element couple the TRP to the multiple element RF antenna via a beamforming network coupled to the multiple element RF antenna (see Butler Matrix in fig. 12 with 8 inputs).
Referring to Claim 19, Saunders also teaches determining a first amplitude setting and a first phase setting of the first transmit signal and the second transmit signal that produce a null voltage of the output signal comprises determining that the .

Claims 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,104,935), Katipally, and Smith (US 2011/0267216) and further in view of Puzella (US 2014/0111373).
Referring to Claim 6, the combination of Smith (US 6,104,935), Katipally, and Smith (US 2011/0267216) does not teach determining receive calibration constants based on applying the amplitude offset and the phase offset to the measured phase and amplitude of the first received signal and applying the amplitude offset and the phase offset to the measured phase and amplitude of the second received signal. Puzella teaches determining receive calibration constants based on applying the amplitude offset and the phase offset to the measured phase and amplitude of the first received signal and applying the amplitude offset and the phase offset to the measured phase and amplitude of the second received signal (paragraph 103). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Puzella to the modified device of Smith (US 6,104,935), Katipally, and Smith (US 2011/0267216) in order to reduce calibration time.
Referring to Claim 7, Katipally teaches a combining element configured to combine the sampled first and second transmit signals into a composite radio frequency (RF) signal (paragraph 14). Puzella teaches a detector element configured to convert the composite RF signal into a DC signal, wherein the output signal comprises the DC signal (paragraph 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Puzella to the 
 Referring to Claim 8, Puzella also teaches a DC coupling (paragraph 73) and RF isolation element configured to couple the DC signal to one of the first transmission element or the second transmission element (paragraph 125).
Referring to Claim 11, Smith (US 6,104,935) teaches a calibration circuit (see col. 4, lines 58-61).
Smith (US 6,104,935) does not teach a first and second sampling component.
Katipally teaches the circuit comprising:
a first sampling component and a second sampling component (see paragraph 9 noting multiple sampling components); a combining element:
coupled to the first sampling component and the second sampling component; and
configured to combine a first signal from the first sampling component and a second signal from the second sampling component into a composite radio frequency (RF) signal (paragraph 14); and
the first sampling component is configured to sample a first transmit signal to a first input element of a multiple element RF antenna (paragraph 8);
the second sampling component is configured to sample a second transmit signal to a second input element of a multiple element RF antenna (paragraph 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Katipally to the device of Smith (US 6,104,935) in order to more effectively optimize antenna configuration.

The combination of Smith (US 6,104,935), Katipally, and Smith (US 2011/0267216) does not teach a detector element coupled to the combining element and configured to convert the composite RF signal into a DC output signal (paragraph 7), wherein:
the DC output signal is based at least in part on the first transmit signal and the second transmit signal (paragraph 7 noting the DC signal part of array antenna), and
the DC output signal comprises information used to determine an amplitude offset and phase offset associated with a transmit-path functionality of the first input element and second input element (paragraph 20 which shows amplitude and phase error).
Puzella teaches a detector element coupled to the combining element and configured to convert the composite RF signal into a DC output signal, wherein:
the DC output signal is based at least in part on the first transmit signal and the second transmit signal (paragraph 7), and
.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,104,935), Katipally, and Smith (US 2011/0267216) and further in view of Margomenos (US 9,866,259).
Referring to Claim 10, Smith (US 6,104,935) teaches one or more attenuator component (see col. 9, lines 51-55). The combination of Smith (US 6,104,935), Katipally, and Smith (US 2011/0267216) does not teach one or more protection circuits configured to protect one or more elements of the calibration circuit from damage caused by high signal levels during normal system operation mode. Margomenos teaches one or more protection circuits configured to protect one or more elements of the calibration circuit from damage caused by high signal levels during normal system operation mode (ABSTRACT). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Margomenos to the modified device of Smith (US 6,104,935), Katipally, and Smith (US 2011/0267216) in order to more reliably operate the device in uncertain conditions.

Claims 12, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,104,935), Katipally, Smith (US 2011/0267216), and Puzella and further in view of Saunders.
Referring to Claim 12, the combination of Smith (US 6,104,935), Katipally, Smith (US 2011/0267216), and Puzella does not teach the information used to determine an amplitude offset and phase offset is determined when the first transmit signal and the second transmit signal produce a null voltage in the output signal. Saunders teaches the information used to determine an amplitude offset and phase offset is determined when the first transmit signal and the second transmit signal produce a null voltage in the output signal (paragraph 41). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Saunders to the modified device of Smith (US 6,104,935), Katipally, Smith (US 2011/0267216), and Puzella in order to better operate in multiple frequency bands.
Referring to Claim 13, Saunders also teaches the first transmit signal is 180 degrees out of phase with the second transmit signal (paragraph 41).
Referring to Claim 18, Smith (US 6,104,935) teaches generating the first transmit signal and the second transmit signal comprises generating the first transmit signal and the second transmit signal by the TRP (see multiple TX in fig. 12). Katipally teaches generating a composite RF signal based at least in part on a first sampled signal from the first sampling component and a second sampled signal from the second sampling component (paragraph 14). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Katipally to 
Puzella teaches generating a DC signal based at least in part on the composite RF signal, wherein the output signal comprises the DC signal (paragraph 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Puzella to the modified device of Smith (US 6,104,935), Katipally, and Smith (US 2011/0267216) in order to reduce calibration time.
Referring to Claim 20, Puzella also teaches the first transmission element and the second transmission element are coupled to a multiple element RF antenna via a beamforming network, the method further comprising determining, by the TRP, receive calibration constants associated with a receive-path functionality of the first and second transmission elements based on:
measuring, by the TRP, a phase and amplitude of the first transmit signal received, via at least one antenna element of the multiple element RF antenna and the beamforming network, by the second transmission element;
measuring, by the TRP, a phase and amplitude of the second transmit signal received, via at least one antenna element of the multiple element RF antenna and the beamforming network, by the first transmission element; and
applying the amplitude offset and phase offset associated with the transmit-path functionality to the:
phase and amplitude of the first transmit signal received by the second transmission element; and
. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,104,935), Katipally, Smith (US 2011/0267216), and Puzella and further in view of Margomenos.
Referring to Claim 15, Smith (US 6,104,935) teaches one or more attenuator component (see col. 9, lines 51-55). The combination of Smith (US 6,104,935), Katipally, Smith (US 2011/0267216), and Puzella does not teach one or more protection circuits configured to protect one or more elements of the circuit from damage caused by high signal levels during normal system operation mode. Margomenos teaches one or more protection circuits configured to protect one or more elements of the circuit from damage caused by high signal levels during normal system operation mode (ABSTRACT). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Margomenos to the modified device of Smith (US 6,104,935), Katipally, Smith (US 2011/0267216), and Puzella in order to more reliably operate the device in uncertain conditions.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/Primary Examiner, Art Unit 2648